DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 1, the prior art does not disclose or render obvious a transmission device comprising the combination of features including “wherein the screw member includes a first section, wherein the arm includes a second section that comes into contact with the first section to regulate the movement of the screw member, wherein, when the shaft member makes a rotary motion, a contact position between the second section and the first section moves on a virtual plane that passes through the contact position and the first axis, wherein an angle between the second axis and the virtual plane when the friction clutch is in an engaged state is closer to 90° than another angle between the second axis and the virtual plane when the friction clutch is in a disengaged state.” The prior art operates in a different manner and therefore does not include this specific changing angle of the virtual plane.
With reference to claim 2, the prior art does not disclose or render obvious a transmission device comprising the combination of features including “the first gap changing in size as the shaft member rotates and the contact position moves on the virtual plane.” There is no disclosure that the gap changes in the prior art.
With reference to claim 3, the prior art does not disclose or render obvious a transmission device comprising the combination of features including “wherein second gaps oriented in the direction of the first axis are disposed between the screw member and the arm, and wherein allowing the first cam member to subject the friction clutch to the force oriented in the direction of the first axis reduces one of the second gaps, whichever is positioned far from the friction clutch.” The phrase “to regulate” in relation to the second cam member, means to limit because it is clear that for the first cam member to subject the friction clutch to the force, the first cam is the cam that moves linearly, meaning the second cam must be kept stationary linearly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659